Detailed Action
Summary
1. This office action is in response to the amendment filed on 06/21/2022. 
2. Applicant has canceled claims 5-6, 8, 18-19, 23 and 29.
3. Applicant has added new claims 25-28.
4. Applicant has amended claims 1-2,7,10-11,14,16, and 25. Claim 1 is amended to incorporate the allowable subject matter of claim 6 and intervening claim 5, Claim 11 is amended to incorporate the allowable subject matter of claim 19 and intervening claim 18. Applicant rewrite claim 14 into independent form based on claims 11 and 13.
5. Claims 1-4,7,9-17,20-22 and 24-28 are pending and has been examined. 
Notice of Pre-AIA  or AIA  status
6. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT 
7. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 Authorization for this examiner’s amendment was given in an interview with Paul Kriz on 06/28/2022.
Claim 25:
A power system comprising:
a monitor resource operative to monitor a magnitude of an input voltage at a node of a resonant power converter; 
a controller operative to, depending on the magnitude of the input voltage at the node, dynamically control a respective gain provided by the resonant power converter to convert the input voltage into an output voltage; and 
wherein the controller is further operative to: i) control a resonant frequency of the resonant power converter to be a fixed resonant frequency setting during conditions in which the magnitude of the input voltage falls within a first voltage range; and ii) vary a magnitude of a switching frequency applied to switches in the resonant power converter depending on the magnitude of the input voltage within the first voltage range; 
wherein the controller is further operative to: 
select the fixed resonant frequency setting in response to detecting that the magnitude of the input voltage resides in a first voltage range, the selected fixed resonant frequency setting assigned to the first voltage range; and
operate the resonant power converter at the selected fixed resonant frequency setting.
Claim 26:
The power supply as in claim 25, wherein the controller is further operative to determine the switching frequency in which to control the switches in the resonant power converter based on a combination of the resonant frequency of the resonant power converter and the magnitude of the input voltage at the node.  
Claim 28:
The power system as in claim 25, wherein the controller is further operative to map the magnitude of the input voltage to the switching frequency value and set the switching frequency of controlling switches in the resonant power converter to the switching frequency value
Allowable subject matter
8. Claims 1-4 7,9-17,20-22 and 24-28 are allowed.
The following is an examiner’s statement of reasons for allowance.
In re to claim 1, claim 1 the prior art fails to disclose or suggest the emboldened and italicized features recites “wherein the controller is further operative to: depending on the magnitude of the voltage, and to provide the respective gain, adjust a resonant frequency of the resonant power converter; and wherein the controller is further operative to: i) detect a first voltage range in which the magnitude of the voltage resides, the first voltage range being one of multiple voltage ranges associated with operation of the resonant power converter, ii) identify a resonant frequency setting assigned to the first voltage range, and iii) control the resonant power converter to operate at the identified resonant frequency setting ."

 In re to claim 11, claim 11 the prior art fails to disclose or suggest the emboldened and italicized features recites “wherein a voltage range associated with the voltage at the node is divided into multiple voltage ranges, each of the multiple voltage ranges assigned a resonant frequency setting of the power converter; wherein the multiple voltage ranges include a first voltage range and a second voltage range, the first voltage range being assigned a first resonant frequency setting, the second voltage range being assigned a second resonant frequency setting; and wherein the respective gain of the resonant power converter is a piece-wise gain function including a first gain function associated with the first voltage range and a second gain function associated with the second voltage range.”

In re to claim 14, claim 14 the prior art fails to disclose or suggest the emboldened and italicized features recites “ i) detecting a first voltage range in which the magnitude of the voltage resides, the first voltage range being one of multiple voltage ranges; jj) identifying a resonant frequency setting assigned to the first voltage range; and iii) controlling the resonant power converter to operate at the identified resonant frequency setting assigned to the first voltage range; the method further comprising: controlling switching of switches in the resonant power converter at a switching frequency; wherein controlling switching of the switches includes: i) mapping the magnitude of the voltage to a switching frequency value; and ii) setting the switching frequency of controlling the switches in the resonant power converter to the switching frequency value.”

In re to claim 25, claim 25 the prior art fails to disclose or suggest the emboldened and italicized features recites “wherein the controller is further operative to: i) control a resonant frequency of the resonant power converter to be a fixed resonant frequency setting during conditions in which the magnitude of the input voltage falls within a first voltage range; and ii) vary a magnitude of a switching frequency applied to switches in the resonant power converter depending on the magnitude of the input voltage within the first voltage range; wherein the controller is further operative to: select the fixed resonant frequency setting in response to detecting that the magnitude of the input voltage resides in a first voltage range, the selected fixed resonant frequency setting assigned to the first voltage range; and operate the resonant power converter at the selected fixed resonant frequency setting.”
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 2-4,7,9-10, 21-22 and 24,  claims 2-4,7,9-10,21-22 and 24 depend from claim 1, thus are also allowed for the same reasons provided above.
In re to claims 12-13, 16-17 and 20, claims 12-13, 16-17 and 20 depend from claim 11, thus are also allowed for the same reasons provided above.
In re to claim 15, claim 15 depend from claim 14, thus are also allowed for the same reasons provided above.
In re to claims 26-28, claims 26-28  depend from claim 25, thus are also allowed for the same reasons provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2276. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/
Primary Examiner, Art Unit 2839